Exhibit 10.24
SEPARATION AGREEMENT
     This SEPARATION AGREEMENT (the “Agreement”) is by and between Helen W.
Cornell (“Employee,” “you” or “your”) and Gardner Denver, Inc. (the “Company,”
“we” or “our”). In consideration of the promises and conditions set forth below,
and intending to be legally bound, you and the Company agree as follows:
     1. Separation. You and the Company hereby agree that you shall cease
employment effective at the close of business on November 26, 2010 (“Separation
Date”). You will be paid your salary and any accrued but unused vacation days
through the Separation Date. Until the Separation Date, you agree to assist the
Company in the orderly transition of your responsibilities. You agree to take
any actions necessary to resign your positions as an officer, director,
authorized representative, or similar role with the Company and its affiliates.
On the Separation Date, you agree that you will return all Company property, and
that you will not retain any copies, duplicates, reproductions, or excerpts
thereof. You agree, at the Company’s expense, to cooperate in the prosecution or
defense of any litigation or other governmental investigations and proceedings
that involves or pertains to the Company and/or related persons.
     2. Separation Benefits. Provided you (a) sign this Agreement and do not
revoke your signature as set forth in Section 5, (b) comply with terms of this
Agreement, and (c) do not resign your employment, or are not terminated by the
Company for “Cause” (as defined below) prior to November 26, 2010, the Company
will provide you with the following separation benefits:
     (i) The following unvested non-qualified stock options to purchase shares
of the Company’s common stock (the “Common Stock”), will automatically vest on
the Separation Date and will remain exercisable for 90 days following your
Separation Date: (1) the 3,633 stock options granted on February 18, 2008, and
(2) the 10,666 stock options granted on February 23, 2009. The non-qualified
stock option to purchase 10,000 shares of Common Stock granted to you on
February 22, 2010 shall be forfeited and cancelled in full on the Separation
Date. The parties agree that the foregoing provisions hereby amend and
supersede, to the extent required, the applicable provisions of your applicable
award agreements evidencing such stock options.
     (ii) The following unvested restricted stock units granted to you prior to
December 31, 2009, will automatically vest on the Separation Date and be paid in
accordance with the terms of the Company’s Long-Term Incentive Plan, as amended
and restated (the “Incentive Plan”): (1) 4,500 restricted stock units granted on
February 18, 2008 and (2) 7,300 restricted stock units granted on February 23,
2009. The 4,700 unvested restricted stock units granted to you on February 22,
2010 shall be forfeited and cancelled in full on the Separation Date. The
parties agree that the foregoing provisions hereby amend and supersede, to the
extent required, the applicable provisions of your applicable award agreements
evidencing such restricted stock units.
     (iii) A grant of restricted stock units with a market value of One Hundred
and Fifty Thousand U.S. Dollars ($150,000) on the Separation Date will be made
on the Separation Date, prior to separation from employment. This grant shall
vest on the third anniversary of the grant date, subject to any forfeiture
provisions therein, and be subject to the terms of the Incentive Plan and a
Restricted Stock Units Agreement substantially in the form attached hereto as
Exhibit A.
     (iv) A pro-rata cash payment (based upon your time of service with the
Company in fiscal 2010) of the 2010 annual bonus payable to you under the
Company’s Executive Annual Bonus Plan if, and to the extent that, our Management
Development and Compensation Committee determines that the performance goals for
this bonus are met as of December 31, 2010, which amount shall be payable to you
no later than March 15, 2011.
     (v) A one-time cash bonus to compensate you, on a grossed-up basis, for any
increased incremental taxes you are expected to incur (including federal, state,
local, and payroll taxes) as a result of receiving your

 



--------------------------------------------------------------------------------



 



distribution from the Gardner Denver, Inc. Supplemental Excess Defined
Contribution Plan in a taxable year later than 2010, which amount shall be
payable to you in a lump sum on the first date that any payment is required to
be made or commence to you under the terms of such Supplemental Excess Defined
Contribution Plan and any distribution election thereunder. This bonus will be
calculated using the tax rates in effect on January 1, 2011.
     (vi) Your eligibility and any benefits under the Company’s Pension Plan,
Retirement Savings Plan, and Supplemental Excess Defined Contribution Plan will
be governed exclusively by the terms and conditions of the applicable plan
document(s). Your contributions and the Company’s contributions will cease on
the Separation Date. You will continue to receive the Company’s executive tax
return preparation service regarding your 2010 tax return and tax planning
services through the firm as determined by the Company, up to an aggregate
amount no greater than $6,000.00.
     You acknowledge and agree that except for the payments and benefits
provided for in this Section 2, you will not be entitled to any other amounts,
payments, or benefits from the Company and its subsidiaries and affiliates,
including, without limitations, any long-term cash incentive awards under the
Incentive Plan, and that all other Company benefits and perquisites shall
terminate on the Separation Date pursuant to the Company’s policies and
procedures. You further agree to pay to the Company, and otherwise authorize the
Company to deduct from any of the amounts set forth in this Section 2, the
amounts, if any, owed by you to the Company or any governmental authority,
including, without limitation, any tax withholding obligations or personal
expenditures charged to the Company or other amounts that you have agreed to pay
to, or are contractually obligated to pay, the Company (except that, any amounts
owed to the Company will not be deducted from any nonqualified deferred
compensation except to the extent any such deduction would not trigger the
adverse tax consequences under Section 409A of the Internal Revenue Code of
1986, as amended). For purposes of this Section 2, “Cause” means (a) your
willful and continued failure to substantially perform your reasonably assigned
duties with the Company or its affiliates, which failure continues for at least
five (5) days after written demand for substantial performance was delivered to
you identifying the manner in which your duties have not been substantially
performed; (b) your breach of a fiduciary duty involving personal profit,
commission of a felony or a crime involving fraud or moral turpitude, or
material breach of any material provision of the Company’s written policies;
(c) your willfully engaging in illegal conduct or gross misconduct that is
materially and demonstrably injurious to the Company or its affiliates, as
determined in the sole discretion of the Company’s Board of Directors; or
(d) your breach of any term of this Agreement, including, without limitation,
the non-disparagement, non-solicitation, non-competition, or confidentiality
provisions of this Agreement. No act or failure to act on your part will be
considered “willful” unless it is done, or omitted to be done, in bad faith or
without a reasonable belief that the action or omission was legal, proper, and
in the best interests of the Company or its affiliates.
     3. Waiver and Release.
     (a) In exchange for the benefits promised to you in this Agreement, and as
a material inducement for those promises, you hereby WAIVE, RELEASE and FOREVER
DISCHARGE the Company and/or related persons from any and all claims, demands,
causes of action, attorneys fees, rights, and liabilities of every kind and
nature (whether or not you now know them to exist), which you ever had, now
have, or may have against the Company and/or related persons for any reason,
matter, cause, or thing whatsoever, through the Separation Date, including,
without limitation, claims arising out of or related to your employment with the
Company or the termination of your employment. This WAIVER and RELEASE includes,
without limitation, any claim for unlawful discrimination under the Age
Discrimination in Employment Act of 1967 (the “ADEA”); Title VII of the Civil
Rights Act of 1964; the Americans with Disabilities Act of 1990, 42 U.S.C. §
1981; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act of 1993; the Employee Retirement Income Security Act; the
Civil Rights Act of 1991; and the Equal Pay Act, each of the foregoing as
amended and as may be amended from time to time, and any claim under any other
federal, state, or local constitution, statute, rule, regulation, or ordinance
relating to your employment, the termination of your employment, or for breach
of contract, wrongful discharge, tort, or other civil wrong. To the fullest
extent permitted by law, you PROMISE NOT TO SUE or bring

2



--------------------------------------------------------------------------------



 



any lawsuit related to the claims you are waiving by this Agreement against the
Company and/or related persons in the future, individually or as a member of a
class, except to seek a determination of the validity of the waiver of your
rights under the ADEA. You will immediately withdraw with prejudice any such
lawsuit that you have initiated before the Effective Date (as defined below) of
this Agreement. You acknowledge that although this provision prohibits you from
filing or maintaining a lawsuit concerning claims covered by this Agreement, it
does not prohibit you from lodging a charge or complaint with any governmental
agency. Notwithstanding the foregoing, you agree to waive your right to recover
monetary damages in any charge, complaint, or lawsuit filed by you or by anyone
else on your behalf.
     (b) If you violate this Agreement by bringing or maintaining a lawsuit
contrary to this Section 3, you will pay all costs and expenses of the Company
and/or related persons in defending against such charges, claims, or actions
brought by you or on your behalf, including, without limitation, reasonable
attorney’s fees, and will be required to give back, at the Company’s sole
discretion, the value of anything paid or granted by the Company in exchange for
this Agreement. The remedies set forth in this Section 3(b) shall not apply to
any challenge to the validity of the waiver and release of your rights under the
ADEA. In the event you challenge the validity of the waiver and release of your
rights under the ADEA, then the Company’s right to attorneys’ fees and costs
shall be governed by the provisions of the ADEA, so that the Company may recover
such fees and costs if the lawsuit is brought by you in bad faith.
     (c) The phrase “the Company and/or related persons,” as used in this
Section 3 and anywhere else in this Agreement, means the Company, its
subsidiaries, affiliates, and divisions, their respective successors and
assigns, and all of their past and present directors, officers, representatives,
stockholders, agents, employees, whether as individuals or in their official
capacity, and the respective heirs and personal representatives of any of them.
     (d) This Agreement and your promise not to sue is binding on you and your
heirs, legal representatives, and assigns. You do not waive any rights to vested
benefits under the Company’s Pension Plan, Retirement Savings Plan, or
Supplemental Excess Defined Contribution Plan nor any rights under applicable
Workers’ Compensation laws.
     4. Employee Review. You acknowledge that you have read this Agreement in
its entirety, fully understand its meaning, and are executing this Agreement
voluntarily and of your own free will with full knowledge of its significance.
You acknowledge and warrant that you have had the opportunity to consider for
twenty-one (21) days the terms and provisions of this Agreement. We will keep
the offer open for that period of time. You are advised to consult with an
attorney before you sign this Agreement. You may execute this Agreement prior to
the conclusion of the 21-day period, and if you elect to do so, you acknowledge
that you have done so voluntarily. You further acknowledge and agree that in
deciding to sign this Agreement you have not relied on any promises or
commitments, whether oral or in writing, made to you by the Company or any of
its directors, officers, or other representatives, except for those expressly
stated in this Agreement.
     5. Revocation Period & Effective Date. You have the right to revoke this
Agreement within seven (7) days after you sign it (the “Revocation Deadline”).
Your notice of revocation must be in writing and addressed and delivered to the
attention of Armando L. Castorena, Vice President—Human Resources, Gardner
Denver, Inc., 1800 Gardner Expressway, Quincy, Illinois 62305, by hand delivery
or by certified mail, return receipt requested, on or before the end of the
seven-day period. This Agreement will not be effective or enforceable against
the Company until the day immediately following the Revocation Deadline and such
date will be the “Effective Date” of this Agreement. If you timely revoke this
Agreement, it will not become effective, and you will not receive the separation
benefits provided for in Section 2 above.
     6. Non-Disparagement/Non-Solicitation. You agree not to disparage,
denigrate, or defame the Company and/or related persons, or any of their
business products or services. You further agree that you will not, for a period
of twelve (12) months following the Effective Date, solicit, take away, or
attempt to take away, directly

3



--------------------------------------------------------------------------------



 



or indirectly, any customers or employees of the Company, either for yourself or
as an employee of any person, firm, corporation, or other entity engaged in, or
planning to engage in, the manufacture and sale of products and services that
are competitive with those of the Company. You acknowledge and agree that your
breach of the covenants contained in this Section 6 will cause immediate and
irreparable harm to the Company, that the restrictions of this Section 6 are
reasonable, and that the Company shall be entitled to injunctive relief to
enjoin any continuing breach of this Section 6 and to actual and consequential
damages resulting therefrom.
     7. Non-Competition. You agree that you will not, for a period of thirty-six
(36) months following the Effective Date, in any geographic location where the
Company conducts business, directly or indirectly, own, control, operate,
manage, join, or participate in as an officer, director, shareholder, employee,
associate, consultant or provider of services, any corporation or other entity
that manufactures products or provides services that are competitive with the
Company.
     8. Confidential and Proprietary Information of the Company. During your
employment with the Company, you had access to much of the Company’s
confidential information including but not limited to: product margins, product
strengths and weaknesses, Company policies, objectives, strategies, long range
plans, plans for market product development, financial information, payroll
information, personnel information and other similar information. You agree that
you will not disclose any of the confidential information gained in your
position with the Company to the advantage of a Company competitor or to the
Company’s disadvantage. You will also continue to abide by all confidentiality
restrictions pursuant to other agreements which you have executed with the
Company prior to the date of this Agreement.
     9. Indemnification of Tax Liability. You acknowledge and agree that any tax
consequence resulting from any payment and benefit described in this Agreement
is solely your responsibility, and you further agree to indemnify the Company
for any tax liability, penalty, or interest the Company may incur as a result of
any such payment and benefit.
     10. Entire Agreement; Assignment; Modification. Unless otherwise stated
herein, this Agreement sets forth the entire agreement between the parties, and
fully supersedes any and all prior agreements or understandings between the
parties pertaining to the subject matter in this Agreement. Prior agreements
between the parties concerning confidentiality, non-disclosure,
non-disparagement, non-competition and non-solicitation shall, however, remain
in full force and effect to the extent that such agreements provided greater
protection to the Company than the confidentiality, non-disclosure,
non-disparagement, non-competition and non-solicitation provisions set forth in
this Agreement. You agree that the Company may assign its rights and privileges
under this Agreement without your express consent, and the Company’s rights
under this Agreement will automatically inure to the benefit of any successor of
the Company. This Agreement cannot be changed or modified except by written
agreement signed by you and the Company.
     11. Governing Law; Jurisdiction; Jury Trial Waiver. This Agreement shall be
governed by and enforced in accordance with the laws of the State of Delaware,
without regard to its conflicts of law principles. Any action arising out of or
relating to this Agreement (other than an action by the Company to enforce the
non-disparagement, non-solicitation, non-competition, and confidentiality
provisions set forth herein, which may be brought in any court of competent
jurisdiction) shall be brought and prosecuted only in the Chancery Court in New
Castle County, Delaware or a federal court in the State of Delaware.
     12. Interpretation and Severability. All payments made pursuant to this
Agreement are intended to be exempt from or in compliance with Section 409A of
the Internal Revenue Code and this Agreement will be interpreted accordingly.
Any provision of this Agreement that is not exempt from or in compliance with
Section 409A shall be amended, voided, and/or reformed to the extent necessary
to comply with Section 409A. You agree that if any part or provision of this
Agreement is deemed by any court to be unlawful or void or voidable for any
reason, the remainder shall remain in full force and effect.

4



--------------------------------------------------------------------------------



 



     I have read this SEPARATION AGREEMENT and I understand all of its terms. I
hereby enter into and sign this SEPARATION AGREEMENT knowingly and voluntarily,
with full knowledge of what it means.

 
GARDNER DENVER, INC.
      By:   /s/ Barry Pennypacker         Name:   Barry Pennypacker       
Title:   President & CEO         Dated: November 3, 2010         Accepted by:
      /s/ Helen W. Cornell       Helen W. Cornell          Dated: November 3,
2010      

5